 1

 2

 3    OVERCAST LAW OFFICES, P.S.                                   HON. FREDERICK P. CORBIT
      23 S. Wenatchee Ave. Suite 320
 4    Wenatchee, WA 98801
      (509) 663-5588 tele
 5    (509) 662-5508 fax
 6

 7

 8                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF WASHINGTON
 9

10
       In re:                                           CASE NO. 18-03197-FPC11
11     GIGA WATT, INC.
                                                        MOTION FOR RELIEF FROM STAY;
12                                                      ABANDONMENT; AND REJECTION OF
                                                        UNEXPIRED COMMERCIAL LEASES
13

14

15

16

17                        Debtor in Possession

18
             Giga Plex, LLC and MLDC1, LLC, (“Creditors” or “Landlords”) by and through it
19

20    counsel of record, as its motion from relief from stay, abandonment, and rejection of unexpired

21    commercial leases under 11 U.S.C ⸹⸹ 362, 365 & 554 (“Motion”), respectfully aver:
22
                                  I.        JURISDICTION AND VENUE
23
             1.1      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157
24
      and 1334. Venue in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This
25
      matter is a core proceeding under 28 U.S.C. § 157(b)(2).
26
       MOTION FOR RELIEF FROM STAY;                               O VERCAST L AW O FFICE S
       ABANDONMENT; AND REJECTION OF                              23 South Wenatchee Avenue, Suite 320
       UNEXPIRED COMMERCIAL LEASES- 1                             Wenatchee, Washington 98801
                                                                  Telephone (509) 663-5588




     18-03197-FPC11       Doc 76       Filed 01/03/19    Entered 01/03/19 17:06:04           Pg 1 of 5
 1                                                II.    FACTS
 2           2.1        Giga Watt, Inc., Debtor in Possession (“Debtor”), commenced this case by
 3    filing a voluntary petition under chapter 11 of the Bankruptcy Code on November 19,
 4    2018. At all times during commencement of its chapter 11 bankruptcy case Debtor was
 5    subject to a commercial leases with Creditors/Landlords.
 6           2.2        Giga Plex, LLC, was scheduled by the Debtor as the holder of an unexpired
 7    executory contract [Leaseholder] on Schedule G, a secured creditor under Schedule D in
 8    the amount of $16,264.28, Schedule F in the amount of $39,200.00.
 9           2.3        MLDC1, LLC, was scheduled by the Debtor as the holder of an unexpired
10    executory contract [Leaseholder] on Schedule G and as an unsecured creditor for a total
11    amount of $107,041.19.
12           2.4        On October 16, 2018, Creditors and the Debtor entered into Amended and
13    Restated Commercial Lease Agreements (hereinafter the “Leases”) pursuant to which the
14    Debtor occupies the following parcels of property (the “Premises”):
15                 •   7890 Randolph Road, Moses Lake, WA 98837 – Giga Plex, LLC
16                 •   9221 Tyndall Road, Moses Lake, WA 98837 – Giga Plex, LLC
17
                   •   Portion of 7906 Randolph Road, Moses Lake, WA 98837 – MLDC1, LLC
18
             2.5       A true and correct copy of the Amended Lease Agreements are attached as
19
      Exhibit A to the Declaration of Ryan Oster in Support of the Motion for Relief from Stay and
20

21    Abandonment.

22           2.6       Prior to the commencement of this chapter 11 case, the Debtor defaulted under
23    the Leases for failure to pay rent.
24

25

26
       MOTION FOR RELIEF FROM STAY;                                O VERCAST L AW O FFICE S
       ABANDONMENT; AND REJECTION OF                              23 South Wenatchee Avenue, Suite 320
       UNEXPIRED COMMERCIAL LEASES- 2                             Wenatchee, Washington 98801
                                                                  Telephone (509) 663-5588




     18-03197-FPC11         Doc 76     Filed 01/03/19    Entered 01/03/19 17:06:04           Pg 2 of 5
 1           2.7     Paragraph 1(a)(viii) of the Leases require the Debtor to pay all maintenance,
 2    utilities and insurance coverage and assessments on the Premises. The Debtor is obligated
 3
      pay all utilities within ten (10) days of Landlord’s delivery.
 4
             2.8     As of December 7, 2018, Debtor is currently $503,921.55 in arrears in its rent
 5
      and utility payments. Declaration of Ryan Oster, ECF No. 66.
 6

 7           2.9     This Court entered an Interim Cash Collateral Order (“Order”) on December

 8    17, 2018. ECF No. 53.

 9           2.10    This Order inter alia, granted Creditors a replacement lien, allowed Creditors
10    to apply the security deposit in its possession to pay for post-petition obligations, and detailed
11
      “all rents, electricity, and utility owed to Creditor will be paid on time in Debtor’s ordinary
12
      course of business.” ECF No. 53, pg. 8 at 22-024.
13
             2.11    There are no other encumbrances on the Premises.
14

15           2.12    Three days later, a Motion to Authorize Interim and Final Orders Authorizing

16    Debtor in Possession to (A) Incur Post-Petition Debt on an Emergency Basis Pending a Final

17    Hearing and (b) Provide Security and Other Relief (“Motion to Authorize”).
18
             2.13    The Motion to Authorize was subsequently denied by this Court on December
19
      26, 2018, with leave to the Debtor in Possession to resubmit.
20
             2.14    On December 13, 2018, Mr. Oster as agent for Giga Plex, LLC sent the
21
      December electricity invoices to Heather Mulhall. See Declaration of Ryan Oster in Support
22

23    of Motion for Relief from Stay, Exhibit C. The total amount due for both parcels is

24    $101,925.82.
25

26
       MOTION FOR RELIEF FROM STAY;                                    O VERCAST L AW O FFICE S
       ABANDONMENT; AND REJECTION OF                                   23 South Wenatchee Avenue, Suite 320
       UNEXPIRED COMMERCIAL LEASES- 3                                  Wenatchee, Washington 98801
                                                                       Telephone (509) 663-5588




     18-03197-FPC11        Doc 76     Filed 01/03/19      Entered 01/03/19 17:06:04               Pg 3 of 5
 1           2.15    Pursuant to Paragraph 1(a)(viii) of the Leases the Debtor is obligated pay all
 2    utilities within ten (10) days of Landlord’s delivery. Accordingly, this would be December
 3
      23, 2018.
 4
             2.16    Further, Debtor is in violation of this Court’s Interim Cash Collateral Order for
 5
      failure to pay “all rents, electricity, and utility owed to Creditor will be paid on time in
 6

 7    Debtor’s ordinary course of business.” ECF No. 53, pg. 8 at 22-024.

 8           2.17    The power bills were due to be paid to Grant County PUD on December 31,

 9    2018. Creditors continue to be obligated on the utility bills and do not have the means to
10    continue payment of the extensive power bills.
11
             2.18    The Grant County PUD is expected to take further action to shut off the power
12
      to the Premises due to the Creditors’ nonpayment of utilities resulting from the Debtor’s
13
      nonpayment of its post-petition obligations.
14

15           2.19    Creditors are not adequately protected, Debtor does not do not have the ability

16    to continue to make payments on the Premises during the pendency of the bankruptcy case.

17           2.20    The continuance of the automatic stay will cause irreparable harm to Creditor
18
      and will deprive Creditors of exercising its default remedies and rights under the Leases.
19
             2.21    Based on the foregoing, cause exists to terminate or modify the automatic stay
20
      in accordance with 11 U.S.C. §362, to the end and effect that Creditors/Landlords may
21
      exercise its default rights and remedies under the Commercial Leases.
22

23           WHEREFORE, Creditors respectfully requests that this Court enter an order:

24

25

26
       MOTION FOR RELIEF FROM STAY;                                O VERCAST L AW O FFICE S
       ABANDONMENT; AND REJECTION OF                               23 South Wenatchee Avenue, Suite 320
       UNEXPIRED COMMERCIAL LEASES- 4                              Wenatchee, Washington 98801
                                                                   Telephone (509) 663-5588




     18-03197-FPC11       Doc 76     Filed 01/03/19      Entered 01/03/19 17:06:04            Pg 4 of 5
 1                    i.       Terminating the automatic stay as to the Premises in leased by the
 2    Debtor in Possession from Creditor and allowing Creditors to exercise its default rights and
 3
      remedies under the Leases in accordance with applicable non-bankruptcy law;
 4
                    ii.        An order directing the Debtor in Possession to abandon the property of
 5
      the estate;
 6

 7                  iii.       An order deeming the Commercial Leases rejected pursuant to Section

 8    365(a) of the Bankruptcy Code, effective at the entry of the Court’s order granting this Motion;

 9                  iv.        (b) An order preserving the Landlord’s right to seek an administrative
10    claim pursuant to 11 U.S.C. §§ 365(d)(3) and 503(b)(1)(A) for unpaid post-petition rent and
11
      charges;
12
                     v.        An order waiving the fourteen (14) day stay pursuant to FRBP
13
      4001(a)(3); and
14

15                  vi.        For such other and further relief as this Court deems proper.

16

17    DATED:               January 3, 2019.

18
                                                         OVERCAST LAW OFFICES
19

20
                                                          /s/ David A. Kazemba
21                                                        David A. Kazemba, WSBA #48049
                                                          Attorneys for Creditors, Giga Plex, LLC
22                                                        and MLDC1, LLC
23

24

25

26
       MOTION FOR RELIEF FROM STAY;                                 O VERCAST L AW O FFICE S
       ABANDONMENT; AND REJECTION OF                                23 South Wenatchee Avenue, Suite 320
       UNEXPIRED COMMERCIAL LEASES- 5                               Wenatchee, Washington 98801
                                                                    Telephone (509) 663-5588




     18-03197-FPC11          Doc 76    Filed 01/03/19     Entered 01/03/19 17:06:04            Pg 5 of 5
